DETAILED ACTION
Claims 1–20 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on February 14th, 2022 is acknowledged. Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected invention of Group II, there being no allowable generic or linking claim. 
	
No IDS has been filed for this application.  Applicant is reminded of the duty to disclose following 37 C.F.R. 1.56(a) “Duty to disclose information material to patentability” also found in section 2001.04 of the MPEP:
“A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section.”

Specification
The title of the invention, “Compact Converters”, is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “Confinement Walls for Inertial Confinement Fusion Chambers”.

Claim Interpretation
Claim 9 recites “low-Z material”. This term will be interpreted according to the definition provided in the specification as “the term “low-Z” will refer to materials with an atomic number of 1-5 (hydrogen to boron)”.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–3 are rejected under 35 U.S.C. 103 as being unpatentable over Connor Galloway et al, US 20170229193 A1 (hereinafter “Galloway”) in view of Tadahiko Mizuno, US 20160155518 A1 (hereinafter “Mizuno”).
Regarding claim 1, Galloway discloses a confinement chamber for Inertial Confinement Fusion (ICF), the chamber comprising: 
a target chamber to receive an ICF target assembly positioned to receive x-ray radiation (Fig. 1; para. 47: confinement chamber 100 receives ICF target assembly 102/103; alternatively Fig. 5 chamber 500, para. 67); 
a wall directly surrounding the target chamber comprising a plurality of holes (para. 49: circular ends 101 of chamber walls comprise many circular holes 112 shown in Fig. 2; alternatively Fig. 5, para. 67: walls 502 comprise holes), wherein the holes penetrate through the wall and radiate outward from the target chamber (see Figs. 1,5); 
a pressure containment wall surrounding the wall (Fig. 1: neutron absorbing blocks 106); 
a plurality of pipes (114);

    PNG
    media_image1.png
    552
    711
    media_image1.png
    Greyscale

However, Galloway fails to teach a plurality of pipes surrounding the pressure containment wall and an insulation wall surrounding the plurality of pipes.
Mizuno teaches in Figs. 1 and 5 a plurality of heat transport pipes 32 that are placed outside a pressure containment wall of a reactor (para. 27).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to apply a plurality of pipes surrounding the pressure containment wall, taught by Mizuno, to the reactor of Galloway. According to Galloway para. 27, this would have helped to serve the purpose of transporting heat out for power generation.
In addition, it would have been obvious to one of ordinary skill to place an insulation wall surrounding the pipes, for the purpose of minimizing heat loss. 

Regarding claim 2, Galloway modified by Mizuno discloses the chamber of claim 1, wherein the plurality of holes are positioned at an angle within the wall (Galloway para. 49: the holes may be tilted or positioned at an angle normal to the wall).

Regarding claim 3, Galloway modified by Mizuno discloses the chamber of claim 2, wherein the inner surface of the pressure containment wall is lined with an absorbing material (Galloway para. 66: the inner surface of containment wall 106 may comprise tritium breeding/absorbing materials).

Claims 4–9 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway in view of Mizuno, and further in view of Robert Hunter et al, WO 2011146113 A1 (hereinafter “Hunter”).

Regarding claim 4, Galloway modified by Mizuno discloses the chamber of claim 3, however, Galloway fails to disclose the absorbing material is lithium.
Hunter also teaches an inner surface of a pressure containment wall is lined with an absorbing material,  wherein the absorbing material is lithium (Hunter p. 4 2nd para: a sacrificial layer of lithium may be disposed on the inner surface of the reactor cylinder).
It would have been obvious to one of ordinary skill to apply the known technique of lining the pressure containment wall with lithium, taught by Hunter, to the chamber of Galloway modified by Mizuno. This would have provided a tritium breeding mechanism for recycling as fuel.
Regarding claim 5, Galloway modified by Mizuno and Hunter discloses the chamber of claim 4, wherein the plurality of holes are arranged throughout the wall such that there is a 1 to 1 

Regarding claim 6, Galloway modified by Mizuno and Hunter discloses the chamber of claim 5, wherein the wall is structured such that any released energy from the ICF target assembly in the form of debris does not reach the pressure containment wall (Hunter Fig. 9-2; p. 5 1st para: a debris silencer layer 500 may be added on the inside surface of the neutron-absorbing blocks).
It would have been obvious to one of ordinary skill to apply the known technique of a debris silencer layer, taught by Hunter, to the chamber of Galloway modified by Mizuno. According to Hunter, in this manner “Turbulent flow between the screen layers can dissipate kinetic energy in the expanding debris, transforming it into internal energy and thereby increasing the timescale over which the debris impulse can be delivered to the near walls”. This helps the walls to absorb the debris with less damage.

Regarding claim 7, Galloway modified by Mizuno and Hunter discloses the chamber of claim 6, wherein the plurality of pipes have water flowing through them (Mizuno Figs. 1,5; para. 27: a fluid such as water flows through the plurality of heat transport pipes 32).

Regarding claim 8, Galloway modified by Mizuno and Hunter discloses the chamber of claim 7, wherein the water is in the gas phase (Mizuno para. 27: Because the fluid flowing in the heat transporting pipe 32 is heated by heat generated in the reactor it would have been obvious to .

Claims 9–10 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway in view of Mizuno and Hunter, and further in view of Connor Galloway et al, US 20170213603 A1 (hereinafter “Galloway II”).
Regarding claim 9, Galloway modified by Mizuno and Hunter discloses the chamber of claim 8, however they fail to teach the plurality of holes are filled with a low-Z material.
Galloway II teaches the use of low-Z material wherein the plurality of holes are filled with a low-Z material in the outer fuel region to minimize energy spent on ionization (Galloway II p. 58). It would have been obvious to one of ordinary skill in the art to apply the known technique taught by Galloway II to the chamber of Galloway modified by Mizuno and Hunter, for the purpose of not letting the plurality of holes interfere with the transfer of energy from the interior of the chamber, and minimizing the energy spent on ionization.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  No prior art, either alone or in combination, teaches or suggests the plurality of holes are positioned at an angle, the inner surface is lined with an absorbing material, the plurality of holes are arranged with a 1:1 ratio of holes to no-holes, the released energy of the debris does not reach the pressure containment wall, the plurality of pipes have water flowing though them in 

Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Campbell and Paul teach related inertial confinement chambers.

Conclusion
It is suggested to combine the limitations of claim 10 and all intervening limitations into independent claim 1 to distinguish over the prior art of record.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.

Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646